Case 1:20-cr-00164-SHR Document1 Filed 07/14/20 Page 1of8

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA —)—sNO.. 1:20-CR- /é
)
v. ) (JUDGE )
)
)
JOSUE PEGUERO, )

)
Defendant. )

INDICTMENT

COUNT ONE
(Conspiracy)

 

THE GRAND JURY CHARGES:
At times material to this Indictment:
INTRODUCTION
1. Josue Peguero was a resident of Bronx, NY.
THE CONSPIRACY
2. Beginning at a time unknown and continuing until on or about
January 4, 2020, in Dauphin County, within the Middle District of
Pennsylvania, and elsewhere, Defendant,
JOSUE PEGUERO,
did knowingly conspire and agree, together and with other

persons both known and unknown to the Grand Jury, to commit
Case 1:20-cr-00164-SHR Document1 Filed 07/14/20 Page 2 of 8

offenses against the United States and to defraud the United
States, that is:

To steal, take, and abstract, and by fraud and deception obtain,
and attempt so to obtain, from and out of any mail, letter box,
mail receptacle, and other authorized depository for mail matter, a
letter, postal card, package, bag, and mail, and to abstract and
remove from any such letter, package, bag, and mail, an article
and thing contained therein, in violation of 18 U.S.C. § 1708, and;
To knowingly execute and attempt to execute a scheme and
artifice to defraud a financial institution and to obtain the
moneys, funds, credits, assets, securities, and other property
owned by, and under the custody and control of, a financial
institution, by means of materially false and fraudulent pretenses,
representations, and promises, in violation of 18 U.S.C. § 13844, |
and;

To knowingly transfer, possess, and use, without lawful authority,
a means of identification of another person during and in relation
to a scheme and artifice to defraud a financial institution and to

obtain the moneys, funds, credits, assets, securities, and other
Case 1:20-cr-00164-SHR Document1 Filed 07/14/20 Page 3 of 8

property owned by, and under the custody and control of, a
financial institution, by means of materially false and fraudulent
pretenses, representations, and promises, in violation of 18 U.S.C.
§ 1028A.

MANNER AND MEANS
It was part of the conspiracy that Defendant, together and with
other persons both known and unknown to the Grand Jury,
unlawfully accessed blue mail collection boxes of the United States
Postal Service (USPS) and attempted to steal mail from those
boxes, including checks mailed by USPS customers.
It was further part of the conspiracy that Defendant, together and
with other persons both known and unknown to the Grand Jury,
used improvised devices to access blue mail collection boxes, such
as glue rodent traps attached to ropes and strings.
It was further part of the conspiracy that Defendant, together and
with other persons both known and unknown to the Grand Jury,
caused to be altered checks obtained from stolen mail.
It was further part of the conspiracy that Defendant, together and

with other persons both known and unknown to the Grand J uLy,
Case 1:20-cr-00164-SHR Document1 Filed 07/14/20 Page 4 of 8

deposited and caused to be deposited altered checks at bank
branches or ATMs, resulting in the fraudulent and unauthorized
withdrawal of funds from victims’ bank accounts at financial
institutions.
It was further part of the conspiracy that Defendant, together and
with other persons both known and unknown to the Grand Jury,
possessed, transferred, and used debit cards that were not in their
names and did not belong to them to carry out fraudulent and
unauthorized deposits of altered checks and fraudulent and
unauthorized withdrawals of funds from victims’ bank accounts at
financial institutions.
OVERT ACTS

In furtherance of the conspiracy and to effect the objects of the
conspiracy, the following overt acts, among others, were
committed in the Middle District of Pennsylvania and elsewhere:

a. On or about January 4, 2020, Defendant traveled from

New York, NY, together and with other persons, both

known and unknown to the Grand Jury, who were in
Case 1:20-cr-00164-SHR Document1 Filed 07/14/20 Page 5 of 8

possession of debit cards belonging to other persons, to
Dauphin County, in the Middle District of Pennsylvania.

b. On or about January 4, 2020, Defendant, together and
with other persons both known and unknown to the
Grand Jury, obtained a stolen license plate from a vehicle
in the Middle District of Pennsylvania to use as part of an
improvised device to steal mail from a collection box.

ce. On or about January 4, 2020, Defendant traveled from
New York, NY, together and with other persons both
known and unknown to the Grand Jury, to a mail
collection box in the Borough of Steelton, Dauphin
County, in the Middle District of Pennsylvania.

d. After arriving at a mail collection box, on or about
January 4, 2020, the vehicle came to a stop, and
Defendant and another individual were allowed to exit
the vehicle. As Defendant waited outside the vehicle, the
other individual who had exited the vehicle repeatedly
lowered a device connected to a string or rope into the

opening of the mail collection box.
Case 1:20-cr-00164-SHR Document1 Filed 07/14/20 Page 6 of 8

e, After unsuccessfully attempting to unlawfully obtain mail
from the mail collection box, that individual and
Defendant returned to the waiting vehicle. Defendant
and other persons both known and unknown to the Grand
Jury then fled the scene in their vehicle.

All in violation of Title 18, United States Code, Section 371.

THE GRAND JURY FURTHER CHARGES:

10.

COUNT TWO
(Mail Theft)

Paragraphs 1 and 3 through 8 of this Indictment are incorporated
as if fully set forth herein.
On or about January 4, 2020, in Dauphin County, within the

Middle District of Pennsylvania and elsewhere, Defendant,
JOSUE PEGUERO,

aiding and abetting other persons both known and unknown to

the Grand Jury, did steal, take, and abstract, and by fraud and

deception obtain, and attempt so to obtain, from and out of any
mail, letter box, mail receptacle, and other authorized depository
for mail matter, that is, a mail collection box at or near N. Front

Street and Adams Street located in the Borough of Steelton,
Case 1:20-cr-00164-SHR Document1 Filed 07/14/20 Page 7 of 8

Dauphin County, in the Middle District of Pennsylvania, a letter,
postal card, package, bag, and mail.
All in violation of Title 18, United States Code, Sections 1708 and

2.

THE GRAND JURY FURTHER CHARGES:

11.

12.

COUNT THREE
(Aggravated Identity Theft)

Paragraphs 1 and 3 through 8 of this Indictment are incorporated
as if fully set forth herein.
On or about January 4, 2020, in the Borough of Steelton, Dauphin
County, within the Middle District of Pennsylvania and
elsewhere, Defendant,

JOSUE PEGUERO,
aiding and abetting other persons both known and unknown to
the Grand Jury, did knowingly transfer, possess, and use, without
lawful authority, a means of identification of another person,
during and in relation to a felony violation enumerated in Section
1028A(c), that is, attempted bank fraud and conspiracy to commit
bank fraud, knowing that the means of identification belonged to

another actual person.
Case 1:20-cr-00164-SHR Document1 Filed 07/14/20 Page 8 of 8

All in violation of Title 18, United States Code, Sections

~ 1028A(a)(1) and 2.

A TRUE BILL

 

DAVID J. FREED

A? SI TORNEY

RAVI ROMEL SHARMA
ASSISTANT U.S. ATTORNEY

 
